     TONI H. WHITE (SBN 210119)
1    ATTORNEY AT LAW
2
     P.O. BOX 1081
     El Dorado, CA. 95623
3    (530) 885-6244
     Fax (530) 885-8245
4
     Attorney for Defendant
5    ANTONIO LONG ANDREWS
6                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8
     UNITED STATES OF AMERICA,                   )       No. 2:18-CR-00256 MCE
9                                                )
           Plaintiff,                            )
10                                               )       STIPULATION AND ORDER TO
                                                 )       CONTINUE STATUS CONFERENCE
11   v.                                          )       UNTIL APRIL 4, 2019 AT 10:00 A.M.
                                                 )
12   Antonio Long Andrews                        )
                                                 )
13
           Defendant.                            )
                                                 )
14                                               )
                                                 )
15                                               )
16

17                                      STIPULATION
18         IT IS HEREBY STIPULATED AND AGREED between Antonio Long Andrews,
19   the defendant in this matter, by and through his defense counsel, Toni White, and the
20   United States of America, by and through its counsel, Assistant U.S. Attorney Brian
21   Fogerty, that the status conference presently set for February 7, 2019, should be continued
22   to April 4, 2019, at 10:00 a.m. and that time under the Speedy Trial Act should be excluded
23   from February 7, 2019 through April 4, 2019.
24         The reason for the continuance is that defense counsel has received approximately
25   1000 bates stamped pages of discovery along with numerous DVDs containing audio and
26   video recordings. Defense counsel needs additional time to continue to review discovery,
27   communicate with the Government and her client, discuss possible resolution and prepare
28

                                                     1
1    for trial. The continuance is necessary to ensure continuity of counsel and for defense
2    preparation. Accordingly, the time between February 7, 2019 and April 4, 2019, should be
3    excluded from the Speedy Trial calculation pursuant to Title 18, States Code, Section
4    3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties stipulate that
5    the ends of justice served by granting this continuance outweigh the best interests of the
6    public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A). AUSA Brian Fogerty
7    has authorized defense counsel Toni White to sign this pleading for him.
8
     Dated: February 7, 2019                                U.S. ATTORNEY
9
                                                     by:    /s/ Brian Fogerty
10                                                          BRIAN FOGERTY
                                                            Assistant U.S. Attorney
11                                                          Attorney for the Goverment
12

13   Dated: February 7, 2019                                /s/ Toni White
14
                                                            TONI WHITE
                                                            Attorney for Defendant
15                                                          Antonio Long Andrews
16

17

18                                          ORDER

19         IT IS SO ORDERED.

20   Dated: February 6, 2019

21

22

23

24

25

26

27

28

                                                 2
